1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
                                                   Case No. 8:17-cv-01427-GJS
11    BARBARA BOSCIA,
12                                                 MEMORANDUM OPINION AND
                         Plaintiff                 ORDER
13
              v.
14
15    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
16
                         Defendant.
17
18                                    I.   PROCEDURAL HISTORY
19         Plaintiff Barbara Boscia (“Plaintiff”) filed a complaint seeking review of the
20   decision of the Commissioner of Social Security denying her application for
21   Disability Insurance Benefits (“DIB”). The parties filed consents to proceed before
22   the undersigned United States Magistrate Judge [Dkts. 11 and 12] and briefs [Dkt.
23   25 (“Pl. Br.”), Dkt. 28 (“Def. Br.”)] addressing disputed issues in the case. The
24   matter is now ready for decision. For the reasons discussed below, the Court finds
25   that this matter should be remanded.
26
27                 II.      ADMINISTRATIVE DECISION UNDER REVIEW
28         Plaintiff filed an application for DIB in February 2014, alleging disability
1    beginning on April 13, 2013. [Dkt. 15, Administrative Record (“AR”) 30, 222-23.]
2    Plaintiff’s application was denied at the initial level of review and on
3    reconsideration. [AR 30, 126-30, 134-38.] A hearing was held before
4    Administrative Law Judge Sharilyn Hopson (“the ALJ”) on January 27, 2016. [AR
5    49-82.]
6          On March 3, 2016, the ALJ issued an unfavorable decision applying the five-
7    step sequential evaluation process for assessing disability [AR 12-19]. 20 C.F.R. §
8    404.1520(a)(4). At step one, the ALJ found Plaintiff had not engaged in substantial
9    gainful activity since her alleged onset date. [AR 32.] At step two, the ALJ
10   determined that Plaintiff suffered from the severe impairments of ulcerative colitis,
11   drug induced pneumonitis, asthmatic bronchitis, rheumatoid arthritis, avascular
12   necrosis of femoral head (left hip), anxiety, and depression. [AR 32.] The ALJ
13   determined at step three that Plaintiff did not have an impairment or combination of
14   impairments that meets or medically equals the severity of one of the impairments
15   listed in Appendix I of the Regulations (“the Listings”) [AR 33]. See 20 C.F.R. Pt.
16   404, Subpt. P, App. 1. Next, the ALJ found that Plaintiff had the residual functional
17   capacity (“RFC”) to perform a range of light work (20 C.F.R. § 404.1567(b)),
18   including the ability to lift and/or carry up to 10 pounds frequently and 20 pounds
19   occasionally, stand, walk, or sit 6 hours in an 8-hour workday, and occasionally
20   climb stairs, balance, stoop, kneel, crouch, and crawl, but Plaintiff could not climb
21   ladders, ropes or scaffolds, must avoid concentrated exposure to extreme cold,
22   extreme heat, and pulmonary irritants such as dust and fumes, and is limited to
23   simple tasks with a reasoning level of three or less, with no direct public contact.
24   [AR 35.] In addition, the ALJ found that Plaintiff’s worksite must be within a 100
25   yards of a bathroom and Plaintiff must be able to take a 1 to 3 minute break every
26   hour. [Id.] At step four, the ALJ determined that Plaintiff is not able to perform any
27   past relevant work. [AR 40-41.] At step five, the ALJ concluded that Plaintiff is
28   able to perform the requirements of representative occupations, such as general
                                                2
1    office machine operator and information clerk. [AR 41-42.]
2          The Appeals Council denied review of the ALJ’s decision on June 20, 2017.
3    [AR 2-5.] This action followed.
4          Plaintiff raises the following issues challenging the ALJ’s findings and
5    determination of non-disability: (1) the ALJ failed to properly consider relevant
6    medical evidence in the assessment of her RFC; and (2) the ALJ erred by rejecting
7    Plaintiff’s subjective symptom testimony. [Pl. Br. at 12-22.] Plaintiff requests
8    reversal and remand for payment of benefits. [Pl. Br. at 23.] The Commissioner
9    requests that the ALJ’s decision be affirmed, or in the alternative, remanded for
10   further development of the record if the Court finds error in the ALJ’s consideration
11   of the record. [Def. Br. at 9-11.]
12
13                           III.   GOVERNING STANDARD
14         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
15   determine if: (1) the Commissioner’s findings are supported by substantial
16   evidence; and (2) the Commissioner used correct legal standards. See Carmickle v.
17   Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r
18   Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
19   “Substantial evidence is more than a mere scintilla but less than a preponderance; it
20   is such relevant evidence as a reasonable mind might accept as adequate to support a
21   conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
22   2014) (internal citations omitted).
23         The Court will uphold the Commissioner’s decision when the evidence is
24   susceptible to more than one rational interpretation. Molina v. Astrue, 674 F.3d
25   1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
26   by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
27   did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
28   reverse the Commissioner’s decision if it is based on harmless error, which exists if
                                               3
1    the error is “inconsequential to the ultimate nondisability determination, or if despite
2    the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
3    Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
4    omitted).
5
6                                    IV.    DISCUSSION
7          A. Plaintiff’s RFC
8          Plaintiff contends that the ALJ erred in assessing her RFC by failing to
9    properly consider the opinion of her treating rheumatologist, Dr. Gerald Ho. [Pl.’s
10   Br. at 12-18.]
11         “There are three types of medical opinions in social security cases: those
12   from treating physicians, examining physicians, and non-examining physicians.”
13   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009); see also
14   20 C.F.R. § 404.1527. In general, a treating physician’s opinion is entitled to more
15   weight than an examining physician’s opinion and an examining physician’s opinion
16   is entitled to more weight than a nonexamining physician’s opinion. See Lester v.
17   Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The medical opinion of a claimant’s
18   treating physician is given ‘controlling weight’ so long as it ‘is well-supported by
19   medically acceptable clinical and laboratory diagnostic techniques and is not
20   inconsistent with the other substantial evidence in [the] case record.’” Trevizo v.
21   Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)).1
22
23
     1
            For claims filed on or after March 27, 2017, the opinions of treating
24   physicians are not given deference over non-treating physicians. See 20 C.F.R. §
25   404.1520c (providing that the Social Security Administration “will not defer or give
     any specific evidentiary weight, including controlling weight, to any medical
26   opinion(s) or prior administrative medical finding(s), including those from your
     medical sources”); 81 Fed. Reg. 62560, at 62573-74 (Sept. 9, 2016). Because
27   Plaintiff’s claim was filed before March 27, 2017, the medical evidence is evaluated
     pursuant to the treating physician rule discussed above. See 20 C.F.R. § 404.1527;
28   [Def. Br. at 5 n.5 (citing Social Security Ruling (“SSR”) 96-2p).]
                                                 4
1          An ALJ must provide clear and convincing reasons supported by substantial
2    evidence to reject the uncontradicted opinion of a treating or examining physician.
3    Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester, 81 F.3d at
4    830-31). Where such an opinion is contradicted, however, an ALJ may reject it only
5    by stating specific and legitimate reasons supported by substantial evidence.
6    Bayliss, 427 F.3d at 1216; Trevizo, 871 F.3d at 675. The ALJ can satisfy this
7    standard by “setting out a detailed and thorough summary of the facts and
8    conflicting clinical evidence, stating [her] interpretation thereof, and making
9    findings.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick
10   v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)); see also 20 C.F.R. § 404.1527(c)(2)-
11   (6) (when a treating physician’s opinion is not given controlling weight, factors such
12   as the nature, extent, and length of the treatment relationship, the frequency of
13   examinations, the specialization of the physician, and whether the physician’s
14   opinion is supported by and consistent with the record should be considered in
15   determining the weight to give the opinion).
16         Dr. Ho, who treated Plaintiff between June 2015 and January 2016,
17   completed an Attending Physician’s Statement (For Continuing Disability) in
18   December 2015. [AR 1956-58, 1962, 2004.] He diagnosed Plaintiff with ulcerative
19   colitis, rheumatoid arthritis, and fibromyalgia and assessed Plaintiff with significant
20   work-related limitations. [AR 1956.] Dr. Ho found that Plaintiff could not lift more
21   than 10 pounds, stand more than 25 minutes, use her hands for work, weight-bear,
22   climb, crawl, operate machinery, or be exposed to heights. [AR 1956-57.] Dr. Ho
23   cited Plaintiff’s pain, swelling, and stiffness in multiple joints in support of his
24   opinion. [AR 1957.] He also noted that Plaintiff’s medications caused altered
25   alertness, dizziness, sleepiness, and unsafe performance. [AR 1957.] He opined
26   that Plaintiff was unable to work due to her work restrictions. [AR 1957.]
27         The ALJ gave “little weight” to the work restrictions assessed by Dr. Ho,
28   finding that they were “unsupported by the objective evidence,” “inconsistent with
                                                 5
1    the substantial medical evidence,” and “internally inconsistent and contradictory to
2    the information he reported.” [AR 37.]
3          In assessing Plaintiff’s work limitations, the ALJ gave “great weight” to the
4    opinion of Dr. Arnold Ostrow, the non-examining medical expert who testified at
5    the hearing that Plaintiff was capable of performing a range of light work, consistent
6    with the ALJ’s RFC assessment. [AR 35, 37, 58.]
7          Plaintiff contends the ALJ failed to provide specific and legitimate reasons for
8    rejecting Dr. Ho’s opinion and erred by relying on Dr. Ostrow’s assessment. [Pl.
9    Br. at 15, 18.] Defendant responds that the ALJ properly accorded less weight to
10   Dr. Ho’s opinion, as his records do not provide adequate support for the substantial
11   limitations he assessed. [Def. Br. at 7.] Defendant further argues that Dr. Ostrow’s
12   opinion deserved more weight as it was “well reasoned and generally consistent
13   with the record as a whole.” [Def. Br. at 5 (citing AR 38).]
14         The ALJ’s broad and conclusory statements describing Dr. Ho’s opinion as
15   “unsupported by the objective evidence” and “inconsistent with the substantial
16   medical evidence” were not specific and legitimate reasons for discounting Dr. Ho’s
17   opinion. See Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (“To say that
18   medical opinions are not supported by sufficient objective findings or are contrary to
19   the preponderant conclusions mandated by the objective findings does not achieve
20   the level of specificity our prior cases have required . . . The ALJ must do more than
21   offer his conclusions. He must set forth his own interpretations and explain why
22   they, rather than the doctors’, are correct.”); Rodriguez v. Bowen, 876 F.2d 759, 762
23   (9th Cir. 1989) (same). While the ALJ summarized Dr. Ho’s assessment of
24   Plaintiff’s functional limitations, the ALJ failed to specifically explain how such
25   findings conflicted with the medical evidence of record. [AR 37.] Moreover, the
26   record contained medical evidence supporting Dr. Ho’s opinion. [Pl. Br. at 17.] A
27   November 2014 MRI of Plaintiff’s left hip confirmed Dr. Ho’s assessment that
28   Plaintiff suffers from avascular necrosis. [AR 1977, 2002, 2006, 2011, 2020, 2025,
                                                6
1    2030, 2035, 2042.] Dr. Ho’s treatment records documented Plaintiff’s neck and
2    back pain, tenderness and swelling in multiple joints, and 14 of 18 positive trigger
3    points. [AR 2000, 2005-06, 2009-11, 2013-15, 2018-20, 2023-25, 2028-30, 2033-
4    35, 2042-42.] Although Defendant now criticizes Dr. Ho’s finding that Plaintiff
5    could not use her hands for failing to “provide any discussion about how, if at all,
6    [Plaintiff’s] gripping or manipulation abilities were limited,” the ALJ’s decision
7    cannot be affirmed based on Defendant’s post hoc rationalizations. See Bray v.
8    Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir. 2009) (“Long-standing
9    principles of administrative law require [the Court] to review the ALJ’s decision
10   based on the reasoning and factual findings offered by the ALJ - not post hoc
11   rationalizations that attempt to intuit what the adjudicator may have been
12   thinking.”); Molina, 674 F.3d at 1121 (“we may not uphold an agency’s decision on
13   a ground not actually relied on by the agency”).
14         The ALJ asserted that Dr. Ho’s opinion was “internally inconsistent and
15   contradictory to the information he reported,” because he listed fibromyalgia as one
16   of Plaintiff’s diagnoses in the Attending Physician’s Statement, but “none of his
17   treatment notes documents a fibromyalgia diagnosis” and “no other treating
18   physician diagnosed fibromyalgia.” [AR 37.] An ALJ may reject a physician’s
19   opinion that conflicts with the physician’s treatment notes. See Connett v. Barnhart,
20   340 F.3d 871, 874-75 (9th Cir. 2003) (affirming ALJ’s rejection of physician’s
21   opinion as claimant’s assessed limitations were not supported by physician’s own
22   treatment notes); Gabor v. Barnhart, 221 Fed. App’x 548, 550 (9th Cir. 2007)
23   (“internal inconsistencies” in physician’s own report provided a proper basis for
24   excluding that medical opinion). Here, however, the record supports a diagnosis of
25   fibromyalgia. Dr. Ho’s treatment records document 14 of 18 positive trigger points
26   and evidence of widespread pain and other disorders not accounting for the pain.
27   [AR 2000, 2005-06, 2009-11, 2013-15, 2018-20, 2023-25, 2028-30, 2033-35, 2042-
28   42; Def. Br. at 7 n.8.] See Revels v. Berryhill, 874 F.3d 648, 656 (9th Cir. 2017)
                                                7
1    (setting forth criteria for diagnosing fibromyalgia) (citing SSR 12-2p). In addition,
2    the record includes references to Plaintiff’s history of fibromyalgia. [AR 2107,
3    2113, 2136.] Thus, the ALJ erred in concluding that Plaintiff’s fibromyalgia
4    diagnosis was not supported by Dr. Ho’s treatment records or the medical evidence
5    of record.
6          Finally, the ALJ gave “great weight” to the opinion of Dr. Ostrow, who found
7    that Plaintiff’s functional limitations were significantly less than those found by Dr.
8    Ho. [AR 37-38, 56-64.] However, “[t]he opinion of a non-examining doctor cannot
9    by itself constitute substantial evidence that justifies the rejection of the opinion of
10   either an examining physician or a treating physician.” Lester, 81 F.3d at 831;
11   Erickson v. Shalala, 9 F.3d 813, 818 n.7 (9th Cir. 1993) (“[t]he non-examining
12   physicians’ conclusion, with nothing more, does not constitute substantial
13   evidence”) (internal quotation marks and citation omitted).
14         Accordingly, the ALJ erred by rejecting Dr. Ho’s opinion regarding
15   Plaintiff’s work-related limitations without providing specific and legitimate reasons
16   doing so.
17
18                                    V.    CONCLUSION
19         The Court has discretion to remand or reverse and award benefits. See
20   Trevizo, 871 F.3d at 682. Where no useful purpose would be served by further
21   proceedings and the record has been fully developed, it may be appropriate to
22   exercise this discretion to direct an immediate award of benefits. See id. at 682-83.
23   But where there are outstanding issues that must be resolved before a determination
24   of disability can be made or it is not clear from the record that the ALJ would be
25   required to find a claimant disabled if all the evidence were properly evaluated,
26   remand is appropriate. See Garrison, 759 F.3d at 1021 (if “an evaluation of the
27   record as a whole creates serious doubt that a claimant is, in fact, disabled,” a court
28   must remand for further proceedings); Brown-Hunter, 806 F.3d at 495 (“The
                                                 8
1    touchstone for an award of benefits is the existence of a disability, not the agency’s
2    legal error.”).
3           In this case, there are outstanding issues that must be resolved before a final
4    determination can be made. The record raises crucial questions as to how Plaintiff’s
5    impairments and limitations affect her RFC, given the ALJ’s failure to properly
6    evaluate Dr. Ho’s opinion. See Dominguez v. Colvin, 808 F.3d 403, 409 (9th Cir.
7    2015) (“it is up to the ALJ, not the court, to determine how [a claimant’s]
8    impairments affect the formulation of [her] RFC”). Because the record is not fully
9    developed and Plaintiff’s entitlement to benefits remains unclear, remand for further
10   administrative proceedings would be useful. See Garrison, 759 F.3d at 1020. On
11   remand, the ALJ should conduct a review of the entire record in a manner that is
12   consistent with the Court’s findings.2
13         IT IS ORDERED.
14
15   DATED: November 19, 2018
16                                            ___________________________________
                                              GAIL J. STANDISH
17                                            UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
     2
           Because this matter is being remanded for further consideration of Dr. Ho’s
27   opinion, the Court declines to reach any remaining issues raised by Plaintiff.
     However, the ALJ should consider Plaintiff’s additional contentions of error when
28   evaluating the evidence on remand.
                                               9
